                 Case 2:20-cr-00171-JCC Document 92 Filed 12/07/20 Page 1 of 3




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                 CASE NO. CR20-0171-JCC
10                              Plaintiff,                     ORDER
11          v.

12   WOBIAO LEI, et al.,

13                              Defendants.
14

15          This matter comes before the Court on Defendant Chee Choong Ng’s motion to appoint
16   Russell Aoki as coordinating discovery counsel (Dkt. No. 87). Discovery in this matter is
17   anticipated to be voluminous. It will include investigative reports, surveillance images, search
18   warrants, tracking warrants, utility records, and other evidence. (Id. at 2.) To date, the
19   Government has produced approximately 34,401 pages of discovery. (Id.) Mr. Aoki has been
20   appointed as a Coordinating Discovery Attorney in over 100 federal cases and he has extensive
21   experience strategizing how best to organize discovery while maintaining evidentiary integrity.
22   (Id. at 2–3.) Having thoroughly considered the motion and the relevant record, the Court
23   GRANTS the motion.
24          It is hereby ORDERED that Russell M. Aoki of Aoki Law, PLLC is appointed as
25
     Coordinating Discovery Attorney for Court-appointed Defense Counsel. Mr. Aoki shall oversee
26
     any discovery issues common to all defendants. His responsibilities will include:

     ORDER
     CR20-0171-JCC
     PAGE - 1
                Case 2:20-cr-00171-JCC Document 92 Filed 12/07/20 Page 2 of 3




            •   Managing and, unless otherwise agreed upon with the Government, distributing
 1
                discovery produced by the Government and relevant third-party information common
 2              to all defendants;

 3          •   Assessing the amount and type of case data to determine what types of technology
                should be evaluated and used so duplicative costs are avoided and the most efficient
 4              and cost-effective methods are identified;
 5
            •   Acting as a liaison with federal prosecutors to ensure the timely and effective
 6              exchange of discovery;

 7          •   Identifying, evaluating, and engaging third-party vendors and other litigation support
                services;
 8
 9          •   Assessing the needs of individual parties and further identifying any additional
                vendor support that may be required—including copying, scanning, forensic imaging,
10              data processing, data hosting, trial presentation, and other technology depending on
                the nature of the case;
11

12          •   Identifying any additional human resources that may be needed by the individual
                parties for the organization and substantive review of information; and
13
            •   Providing training and support services to the defense teams as a group and
14              individually.
15
            When executing these responsibilities, the Coordinating Discovery Attorney shall assess
16
     the most effective and cost-efficient manner to organize the discovery with input from defense
17

18   counsel.

19          The Coordinating Discovery Attorney’s duties do not include providing representation

20   services, and therefore he will not be establishing an attorney-client relationship with any of the
21
     defendants. Discovery intended for counsel of a specific defendant and not to be shared among
22
     all defense counsel, shall be produced by the Government directly to defense counsel for that
23
     defendant. For discovery common to all defendants, discovery issues specific to any defendant
24
     shall be addressed by defense counsel directly with the Government and not through the
25

26   Coordinating Discovery Attorney.


     ORDER
     CR20-0171-JCC
     PAGE - 2
               Case 2:20-cr-00171-JCC Document 92 Filed 12/07/20 Page 3 of 3




            For any common discovery already produced by the Government prior to this Order, the
 1

 2   Government shall provide a copy to the Coordinating Discovery Attorney within 14 days. Any

 3   additional discovery not already produced shall be provided directly to the Coordinating

 4   Discovery Attorney, who shall duplicate and distribute the discovery to all defense counsel,
 5
     unless the Government elects to produce discovery directly to defense counsel with a
 6
     simultaneous copy to the Coordinating Discovery Attorney. The Government shall work with the
 7
     Coordinating Discovery Attorney to provide discovery in a timely manner.
 8
            The Coordinating Discovery Attorney shall petition this Court, ex parte, for funds for
 9

10   outside services and shall monitor all vendor invoices for these services including confirming the

11   work previously agreed to be performed. However, the Court acknowledges his time and the
12   time spent by his staff will be paid by the Administrative Office of the U.S. Courts, Defender
13
     Services Office. All petitions for outside services shall include a basis for the requested funds
14
     and a determination that the costs of the services are reasonable.
15
            The Coordinating Discovery Attorney shall also provide this Court with monthly ex parte
16

17   status reports depicting the status of work and whether that work remains within the budget of

18   any funds authorized by the Court, with the copy provided to defense counsel.

19
            DATED this 7th day of December 2020.
20

21

22

23
                                                           A
                                                           John C. Coughenour
                                                           UNITED STATES DISTRICT JUDGE
24

25

26


     ORDER
     CR20-0171-JCC
     PAGE - 3
